Mr. Justice Mulkey, separate opinion: I concur in the conclusion reached in this case, and in most that is said in the opinion of the majority of the court, but not in all. In so far as the opinion seems to hold the testatrix’s intention in respect to the rights of the mother under the will is to be given effect just as though there had been no renouncement of it, and that for this purpose it is immaterial whether she takes under the will or by intestacy, I am unable to concur. This seems to me to be making the will speak and not speak, at the same time. The will may still be looked to for the purpose of determining whether, notwithstanding her renunciation, anything is given to charity, and if so, what it is. The intentions of the testatrix in respect to the mother are based upon the hypothesis that she would accept the provision made for her, as made; but this intention she has defeated by her renunciation. As I view the matter, when Mrs. Newberry renounced the will all her rights under it at once ceased, and her relation to the property bequeathed to her became precisely the same as if no bequest had been made to her at all. Her renunciation is just as fatal to and destructive of the testatrix’s intention and purposes in her behalf, as it is to the bequest itself. As next of kin to her deceased daughter, she takes the property without regard to any condition or provision in the will relating to her, and, as is conceded by all, with absolute power of sale and disposition for her own account. Such being the case, I see nothing to which a trust in favor of charity can now, or at any future time, attach. I can not, therefore, concur in the view which the majority opinion seems to hold, that if, upon Mrs. Newberry’s death, any of the property shall remain undisposed of, it will, under the will, belong to charity. All the authorities agree that a testamentary trust, to be valid, must be limited to some certain thing, and this certainty as to the subject of the trust must appear from the will itself when it first speaks,—namely, at the death of the testator. As is well said by Sir Wm. Grant, in Cruwys v. Colman, 9 Ves. 323, it can not be “left absolutely at the pleasure of the person to whom the bequest was made, ”— the very thing which was attempted to be done here. What is the subject of the trust in this case ? Is it the whole, half, tenth, hundredth or thousandth part of the property bequeathed to Mrs. Newberry, or is it anything at all ? It is conceded by the majority of the court that it may turn out to be nothing. Thus it is said: “It is something which may never be.” A gift to charity may well be postponed to a future day, or it may be made to depend upon some contingency that may, or may not, happen. But in all these cases the subject of the trust, whether it be land, money or other chattels, must be so definitely pointed out and described by the instrument creating the trust, that a court of equity may protect it and preserve it intact for the use and benefit of the objects of the gift. In determining whether anything is given to charity in this case, I think, with the majority of the court, the will must be construed in the same manner it would be if the devise had been made to Mrs. Newberry unconditionally, giving her, as it did, an absolute power of user and disposition on her own account, and had then contained a provision directing her, by her last will and testament, to devise whatever might remain of the bequest to her, if anything, to charity, as indicated in the present will. Looking at the will in this light, it does seem to me there is no ground for controversy. The subject of the devise in this ease is personal property, with the exception, perhaps, of one piece of land lying in a sister State. So far as the land is concerned, the rule applicable to such a devise is well stated in 2 Jarman on Wills, (5th Am. ed.) page 528. It is there said: “A power of alienation is necessarily and inseparably incidental to an estate in fee. If, therefore, lands be devised to A and his heirs, upon condition that he shall not alien them, or charge them with any annuity, the condition is void.” And on the next page the author adds: “So, if lands be devised to A and his heirs, with a gift over if he die intestate or shall not part with the property in his lifetime, the gift over is repugnant and void. ” (See, also, vol. 1, page 653, where the same doctrine is laid down in strong and emphatic terms.) If such be the rule in respect to real property, no argument or authority is necessary to show that it applies with greater strictness to personal estate. While, in equity, a life estate may be given in money or other chattels whose use does not consist solely in their consumption, yet no rule of law is regarded more elementary or better settled than that any limitation over or condition affecting the right of user or disposition after an absolute and unqualified gift of personal property, whether in a will or deed, is repugnant and inconsistent with the gift itself, and is therefore void. Watkins v. Williams, 3 Mac. & Gord. *628; Ross v. Ross, 1 J. & W. 154; Cuthbert v. Peumer, Jac. 415; 2 Redfield on Wills, par. 19, sec. 24, chap. 3. Without stopping to discuss what may be regarded as limitations or exceptions to the above general rule, as applicable to either real or personal property, I assert, with the utmost confidence, that no respectable authority has been or can be produced that takes the present case out of the general rule as above stated. The present case is but another of the many instances with which the books abound, where one, after having made an absolute gift of property, has attempted to control its future disposition or use,—a thing which the law does not allow, as has been held, perhaps, a thousand times. I am therefore of opinion the so-called bequest to charity is ab initio inoperative and void, on both the grounds stated. Mr. Justice Dickey : I think the subject of the attempted gift to charity is so uncertain as to render that provision void. I am also inclined to think the object of the attempted gift is not sufficiently certain to render the same effective. I think the heir takes the property free from the alleged trust for charity.